DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “dispersing element,” “polarization-sensitive displacement element,” in claims 1-4, 6-8, 10, 14-17, 19, and 20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-3, 6-12, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipate by Lin (US 2017/0366763 A1).
Regarding Independent Claim 1, Lin discloses an apparatus (Figs. 8 and 9, [0069]-[0073]) comprising:
a spatial modulator configured for spatially modulating a beam of light to produce a spatially modulated beam of light (Fig.8; [0070], "time-encoded aperture mask 820, such as an SLM");
a dispersing element configured to disperse the spatially modulated beam of light, in a dispersion direction, to produce a spatially modulated and dispersed beam of light (Fig.8; [0070], "dispersing element array 830 that is spatially matched to the divided pupil regions so as to disperse each channel differently");
a polarization-sensitive displacement element configured to provide a polarization dependent displacement of the spatially modulated and dispersed beam of light in a direction that has at least a component orthogonal to the dispersion direction (Fig. 9; [0071], “in a dispersing arrangement of Fig. 8”; [0072], “FIG. 9 shows a two-dimensionally dispersing time-encoded imager 900… wavelength information might be dispersed horizontally on the spatial light modulator and polarization information might be dispersed vertically;” [0073], “wavelength dispersing prism can be used to disperse the light horizontally and a polarization-dividing prism can be used to disperse the light vertically to produce a spectral-polarimetric imager”); and
a detector configured to detect the spatially modulated, dispersed and displaced beam of light (Fig.8, detector 840; [0070], “The pixels sample the time-encoded patterns, and a processing unit 850 coupled to the detector array 840 separates the signals.”)
Regarding Claim 2, Lin discloses the apparatus of claim 1, wherein the polarization-sensitive displacement element is configured to provide polarization dependent displacement of the dispersed beam of light in a direction that has at least a component orthogonal to the dispersion direction ([0072], “FIG. 9 shows a two-dimensionally dispersing time-encoded imager 900… wavelength information might be dispersed horizontally on the spatial light modulator and polarization information might be dispersed vertically”).
Regarding Claim 3, Lin discloses the apparatus of claim 2, wherein the polarization-sensitive displacement element is a single polarization-sensitive displacement element configured to provide polarization dependent displacement of the dispersed beam of light in a direction that has at least a component orthogonal to the dispersion direction ([0072], “FIG. 9 shows a two-dimensionally dispersing time-encoded imager 900… wavelength information might be dispersed horizontally on the spatial light modulator and polarization information might be dispersed vertically;” [0073], “a polarization-dividing prism can be used to disperse the light vertically to produce a spectral-polarimetric imager”).
Regarding Claim 6, Lin discloses the apparatus of claim 1, wherein the polarization-sensitive displacement element is configured to cause, for one linear polarization state but not another orthogonal linear polarization state, displacement of the dispersed beam of light in a direction that has at least a component orthogonal to the dispersion direction (common practice to arrange the polarization-sensitive element according to selected polarization states, [0059], “a polarization dispersing element such as a birefringent prism may be used to disperse polarization states of the light field and form an image of multiple polarization states of the object A;” [0073], “the dispersing element 910 may disperse light by wavelength coarsely in one dimension and finely in an orthogonal dimensions…. dispersing element array can be used to disperse channels in an optically multiplexed imaging application (FIG. 8) along with a wavelength or polarization dispersing element in the orthogonal direction”).
Regarding Claim 7, Lin discloses the apparatus of claim 1, wherein the polarization-sensitive displacement element is positioned between the dispersing element and the detector ([0073], “a wavelength dispersing prism can be used to disperse the light horizontally and a polarization-dividing prism can be used to disperse the light vertically to produce a spectral-polarimetric imager”; implies an arrangement of the polarization-sensitive displacement element between a wavelength dispersing prism and a detector).
Regarding Claim 8, Lin discloses the apparatus of claim 1, wherein the polarization-sensitive displacement element comprises a birefringent crystal ([0059], “a polarization dispersing element such as a birefringent prism may be used to disperse polarization states”).
Regarding Claim 9, Lin discloses the apparatus of claim 1, wherein the dispersion direction is aligned with rows or columns of pixels in the detector and/or the dispersion direction is aligned with rows or columns of modulating pixels in the spatial modulator (common practice to align polarization/dispersion directions according to rows/columns of the detector array, [0070], “The relay lens 822 produces final images A1”, A2”, B1”, and B2” on pixels P1, P2, P3 of a detector array 840;” [0073], “the dispersing element 910 may disperse light by wavelength coarsely in one dimension and finely in an orthogonal dimensions…. dispersing element array can be used to disperse channels in an optically multiplexed imaging application (FIG. 8) along with a wavelength or polarization dispersing element in the orthogonal direction”).
Regarding Claim 10, Lin discloses the apparatus of claim 1, wherein the dispersing element comprises one or more refractive elements or one or more diffractive elements ([0073], “a wavelength dispersing prism can be used to disperse the light horizontally”).
Regarding Claim 11, Lin discloses the apparatus of claim 1, wherein the spatial modulator comprises a two-dimensional spatially coded aperture comprising at least a first plurality of portions, having a first transparency, and at least a second plurality of portions, having a second different transparency, wherein the first plurality of portions and the second plurality of portions are spatially distributed in two dimensions ([0040], “The SLM 120 can be a liquid-crystal SLM that operates in a transmissive geometry (e.g., as shown in FIG. 1) ... a digital micromirror device (DMD) ... shutter or light-blocking element, or any other suitable device as known in the art. It can encode signals by redirecting, blocking, or transmitting light, e.g., to produce binary (100% or 0%) modulation or partial attenuation (grayscale) modulation”).
Regarding Claim 12, Lin discloses the apparatus of claim 11, wherein the first portions and the second portions are arranged in an array of non-overlapping pixelated portions and are arranged in rows and columns (as applied to Claim 11).

Regarding Independent Claim 20, Lin discloses a method (by means of the device of Figs. 8 and 9, [0069]-[0073]) comprising:
spatially modulating, using a spatial modulator, a beam of light to produce a spatially modulated beam of light (by means of 820, Fig.8; [0070], "time-encoded aperture mask 820, such as an SLM");
dispersing, using a dispersing element, the spatially modulated beam of light, in a dispersion direction, to produce a spatially modulated and dispersed beam of light (by means of 830, Fig.8; [0070], "dispersing element array 830 that is spatially matched to the divided pupil regions so as to disperse each channel differently");
providing, via a polarization-sensitive displacement element, a polarization dependent displacement of the spatially modulated and dispersed beam of light in a direction that has at least a component orthogonal to the dispersion direction (by means of 900, Fig. 9; “in a dispersing arrangement of Fig. 8,” [0071]; [0072], “FIG. 9 shows a two-dimensionally dispersing time-encoded imager 900… wavelength information might be dispersed horizontally on the spatial light modulator and polarization information might be dispersed vertically;” [0073], “wavelength dispersing prism can be used to disperse the light horizontally and a polarization-dividing prism can be used to disperse the light vertically to produce a spectral-polarimetric imager”); and
detecting, using a detector, the spatially modulated, dispersed and displaced beam of light (by means of detector 840, Fig.8; [0070], “The pixels sample the time-encoded patterns, and a processing unit 850 coupled to the detector array 840 separates the signals.”)
.

Claims 1-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Tsai (Tsung-Han Tsai and David J. Brady, "Coded aperture snapshot spectral polarization imaging," Appl. Opt. 52, 2153-2161 (2013)).

Regarding Independent Claim 1, Tsai discloses an apparatus (Fig. 1, Schematic of the CASSPI; abstract, "We describe a single-shot polarization spectral imager that combines two birefringent crystals with a binary coded aperture to encode the spatial, spectral and polarization data cube for compressive sampling on a two-dimensional (2D) detector array") comprising:
a spatial modulator configured for spatially modulating a beam of light to produce a spatially modulated beam of light (Fig. 1, Coded Aperture; Sect. 2, 1st para, “An objective lens images the scene on the coded aperture plane. The coded aperture provides the spatial-modulated pattern to encode the scene over all wavelengths in the object cube”);
a dispersing element configured to disperse the spatially modulated beam of light, in a dispersion direction, to produce a spatially modulated and dispersed beam of light (Fig. 1, Birefringent Crystals; Sect. 2, 1st para, “Relay optics project the encoded cube from this plane to the detector array through birefringent crystals, which shear the object cube to its wavelength …dependent location”);
a polarization-sensitive displacement element configured to provide a polarization dependent displacement of the spatially modulated and dispersed beam of light in a direction that has at least a component orthogonal to the dispersion direction (Fig. 1 and 3, Birefringent Crystals; Sect. 2, 1st para, “Relay optics project the encoded cube from this plane to the detector array through birefringent crystals, which shear the object cube to its …polarization-dependent location;” p. 2155, after equation (3) “the Dirac delta functions represent the displacement and the dispersion generated by the birefringent crystal with the displacement distant ds, the dispersion equation d(λ), and the central wavelength λc. The spectral density on the detector plane is split into two sheared data cubes, due to the double-refraction effect of the birefringent crystal pair. Each crystal shifts one polarized image and disperses its orthogonal counterpart”); and
a detector configured to detect the spatially modulated, dispersed and displaced beam of light (Fig. 1, Detector Array; Sect. 2, 1st para, Finally, the detector array records the intensity pattern, which includes the spatial, spectral and polarization-modulated information of the object.”)
Regarding Claim 2, Tsai discloses the apparatus of claim 1, wherein the polarization-sensitive displacement element is configured to provide polarization dependent displacement of the dispersed beam of light in a direction that has at least a component orthogonal to the dispersion direction (Fig.3, birefringent crystals and corresponding polarization/dispersion shift directions).
Regarding Claim 3, Tsai discloses the apparatus of claim 2, wherein the polarization-sensitive displacement element is a single polarization-sensitive displacement element configured to provide polarization dependent displacement of the dispersed beam of light in a direction that has at least a component orthogonal to the dispersion direction (Fig.3, the second birefringent crystal acting as polarization-sensitive displacement element).
Regarding Claim 4, Tsai discloses the apparatus of claim 1, wherein the polarization-sensitive displacement element is configured to cause a relative displacement of orthogonal linear polarization states of the dispersed beam of light in the displacement direction, the relative displacement having at least a component orthogonal to the dispersion direction (p. 2156, r. col, 3rd para, “the parallel polarized light of the first crystal will become the orthogonally polarized light for the second crystal;” Fig.3, the second birefringent crystal acting as polarization-sensitive displacement element is configured to cause a relative displacement at least of one orthogonal linear polarization state; the selection/adaptation of the optic axis is regarded as common practice).
Regarding Claim 5, Tsai discloses the apparatus of claim 4, wherein the relative displacement in a direction orthogonal to the dispersion direction is, at the detector, at least a pixel spacing of the detector in the direction orthogonal to the dispersion direction (implicit based on p.2155, r. col., 1st-2nd para, “the detector array is spatially pixelated with pixel pitch Δ... the effective feature size of the coded aperture is chosen to be close to an integer multiple q of the size of the detector pixels Δ”).
Regarding Claim 6, Tsai discloses the apparatus of claim 1, wherein the polarization-sensitive displacement element is configured to cause, for one linear polarization state but not another orthogonal linear polarization state, displacement of the dispersed beam of light in a direction that has at least a component orthogonal to the dispersion direction (p. 2156, r. col, 3rd para, “The extraordinary ray (e ray) will be shifted along the +x direction by the first crystal and then pass through the second crystal as the ordinary ray (o ray) without any deviation. The o ray, which is outgoing from the first crystal, becomes the e ray and then it will be dispersed by the second crystal along the −y direction. This image-displacing effect splits images into two orthogonal polarization states”).
Regarding Claim 7, Tsai discloses the apparatus of claim 1, wherein the polarization-sensitive displacement element is positioned between the dispersing element and the detector (Fig.2, arrangement of the birefringent crystals with respect to the detector)
Regarding Claim 8, Tsai discloses the apparatus of claim 1, wherein the polarization-sensitive displacement element comprises a birefringent crystal (Figs.1, 3, birefringent crystals).
Regarding Claim 9, Tsai discloses the apparatus of claim 1, wherein the dispersion direction is aligned with rows or columns of pixels in the detector and/or the dispersion direction is aligned with rows or columns of modulating pixels in the spatial modulator (common practice to align polarization/dispersion directions according to rows/columns of the detector array, p.2154, r. col., 2nd  para, "A gray scale 2D detector array is utilized to record the coded mixture of spatial, spectral and polarization information of the object,” also see Figs. 5 and 6).
Regarding Claim 10, Tsai discloses the apparatus of claim 1, wherein the dispersing element comprises one or more refractive elements or one or more diffractive elements (Figs.1, 3, birefringent crystals).
Regarding Claim 11, Tsai discloses the apparatus of claim 1, wherein the spatial modulator comprises a two-dimensional spatially coded aperture comprising at least a first plurality of portions, having a first transparency, and at least a second plurality of portions, having a second different transparency, wherein the first plurality of portions and the second plurality of portions are spatially distributed in two dimensions (Sect 3, 1st para, “The coded aperture is a lithography pattern on a quartz substrate with anti-reflection coating on both sides. This aperture code includes 1988 x 1988 elements of random binary pattern that are each 7.4 μm square").
Regarding Claim 12, Tsai discloses the apparatus of claim 11, wherein the first portions and the second portions are arranged in an array of non-overlapping pixelated portions and are arranged in rows and columns (as applied to Claim 11).

Regarding Independent Claim 20, Tsai discloses a method (by means of the device of Fig. 1) comprising:
spatially modulating, using a spatial modulator, a beam of light to produce a spatially modulated beam of light (by means of Coded Aperture, Fig. 1; Sect. 2, 1st para, “An objective lens images the scene on the coded aperture plane. The coded aperture provides the spatial-modulated pattern to encode the scene over all wavelengths in the object cube”);
dispersing, using a dispersing element, the spatially modulated beam of light, in a dispersion direction, to produce a spatially modulated and dispersed beam of light (by means of Birefringent Crystals, Fig. 1; Sect. 2, 1st para, “Relay optics project the encoded cube from this plane to the detector array through birefringent crystals, which shear the object cube to its wavelength …dependent location”);
providing, via a polarization-sensitive displacement element, a polarization dependent displacement of the spatially modulated and dispersed beam of light in a direction that has at least a component orthogonal to the dispersion direction (by means of Birefringent Crystals, Fig. 1 and 3, Birefringent Crystals; Sect. 2, 1st para, “Relay optics project the encoded cube from this plane to the detector array through birefringent crystals, which shear the object cube to its …polarization-dependent location;” p. 2155, after equation (3) “the Dirac delta functions represent the displacement and the dispersion generated by the birefringent crystal with the displacement distant ds, the dispersion equation d(λ), and the central wavelength λc. The spectral density on the detector plane is split into two sheared data cubes, due to the double-refraction effect of the birefringent crystal pair. Each crystal shifts one polarized image and disperses its orthogonal counterpart”); and
detecting, using a detector, the spatially modulated, dispersed and displaced beam of light (by means of Detector Array, Fig. 1; Sect. 2, 1st para, Finally, the detector array records the intensity pattern, which includes the spatial, spectral and polarization-modulated information of the object.”)
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2017/0366763 A1).
Regarding Claim 4, Lin discloses the apparatus of claim 1, where Fig. 9 shows a two-dimensionally dispersing time-encoded imager 900… wavelength information might be dispersed horizontally on the spatial light modulator and polarization information might be dispersed vertically ([0072]) and a wavelength dispersing prism can be used to disperse the light horizontally and a polarization-dividing prism can be used to disperse the light vertically to produce a spectral-polarimetric imager ([0073]); however, it does not explicitly spell out that wherein the polarization-sensitive displacement element is configured to cause a relative displacement of orthogonal linear polarization states of the dispersed beam of light in the displacement direction, the relative displacement having at least a component orthogonal to the dispersion direction.
It is exceedingly well-known that the selection/adaptation of the optic axis is regarded as common practice and obvious to try.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the polarization-sensitive displacement element configured to cause a relative displacement of orthogonal linear polarization states of the dispersed beam of light in the displacement direction, the relative displacement having at least a component orthogonal to the dispersion direction as one of a finite number of possibilities that makes sense within the art.
Regarding Claim 5, Lin discloses the apparatus of claim 4, and specifies that the relay lens 822 produces final images A1”, A2”, B1”, and B2” on pixels P1, P2, P3 of a detector array 840 ([0070]), however it does not explicitly disclose wherein the relative displacement in a direction orthogonal to the dispersion direction is, at the detector, at least a pixel spacing of the detector in the direction orthogonal to the dispersion direction. 
Based on Lin’s disclosure and since it is common practice to adapt the pixel pitch to the spatial displacement features, for the purpose of visualizing these features.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the relative displacement in a direction orthogonal to the dispersion direction is, at the detector, at least a pixel spacing of the detector in the direction orthogonal to the dispersion direction for the purpose of visualizing the spatial displacement features.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2017/0366763 A1) in view of Yuan (EP 3 477 246 A1, provided by applicant, but for quick reference purpose, please refer to US 2021/0372767 A1).

Regarding Claim 13, Lin discloses the apparatus of claim 1 and although it discloses the use of the apparatus with interferometric techniques ([0004]) and due to it’s improvement over interferometric imagers ([0006]); however, it does not disclose an interferometric system per se.
Yuan discloses an optical coherence tomography arrangement (Figs. 1 and 3, 17, [0061]-[0076]) comprising:
a broadband light source (31) for providing a broadband beam of light ([0063]);
a linear polarizer (compensator 39 may comprise a compensator plate or any other suitable compensating element) for polarizing the broadband beam of light to provide a beam of light for illuminating an object (21);
a double path interferometer comprising, for the beam of light, a sample path via the object (reflected on BS to 21) and a reference path (straight through BS to 35); and
a beam splitter configured for superposing a portion of the beam of light from the sample path and a portion of the beam of light from the reference path to create the beam of light for spatial modulation (BS, directed to 41 and 1).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use the OCT arrangement of Yuan in conjunction with the apparatus of Lin for the purpose of obtaining interferometric images.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (EP 3 477 246 A1, provided by applicant, but for quick reference purpose, please refer to US 2021/0372767 A1) in view of Lin (US 2017/0366763 A1).

Regarding Independent Claim 14, Yuan discloses a system (Figs. 1 and 3, [0061]-[0076]) comprising:
a broadband light source (31) for providing a broadband beam of light ([0063]);
a linear polarizer (compensator 39 may comprise a compensator plate or any other suitable compensating element) for polarizing the broadband beam of light to provide a beam of light for illuminating an object (21);
a double path interferometer comprising, for the beam of light, a sample path via the object (reflected on BS to 21) and a reference path (straight through BS to 35); 
a beam splitter configured for superposing a portion of the beam of light from the sample path and a portion of the beam of light from the reference path to create the beam of light for spatial modulation (BS, directed to 41 and 1);
a spatial modulator (modulator 3) configured for spatially modulating the superposed beam of light to produce a spatially modulated beam of light ([0043]);
a dispersing element (means 5 for dispersing) configured to disperse the spatially modulated beam of light, in a dispersion direction, to produce a spatially modulated and dispersed beam of light ([0044], [0074]); and
a detector configured to detect the spatially modulated, dispersed and displaced beam of light (CCD 7, [0045]-[0047]).
Yuan is silent regarding a polarization-sensitive displacement element configured to provide a polarization dependent displacement of the spatially modulated and dispersed beam of light in a direction that has at least a component orthogonal to the dispersion direction; and a processor for processing an output of the detector to produce a three-dimensional image of the object.
Lin discloses an imaging system (Figs. 8 and 9, [0069]-[0073]) comprising:
a spatial modulator configured for spatially modulating a beam of light to produce a spatially modulated beam of light (Fig.8; [0070], "time-encoded aperture mask 820, such as an SLM");
a dispersing element configured to disperse the spatially modulated beam of light, in a dispersion direction, to produce a spatially modulated and dispersed beam of light (Fig.8; [0070], "dispersing element array 830 that is spatially matched to the divided pupil regions so as to disperse each channel differently");
a polarization-sensitive displacement element configured to provide a polarization dependent displacement of the spatially modulated and dispersed beam of light in a direction that has at least a component orthogonal to the dispersion direction (Fig. 9; [0071], “in a dispersing arrangement of Fig. 8”; [0072], “FIG. 9 shows a two-dimensionally dispersing time-encoded imager 900… wavelength information might be dispersed horizontally on the spatial light modulator and polarization information might be dispersed vertically;” [0073], “the dispersing element 910 may disperse light by wavelength coarsely in one dimension and finely in an orthogonal dimensions…. dispersing element array can be used to disperse channels in an optically multiplexed imaging application (FIG. 8) along with a wavelength or polarization dispersing element in the orthogonal direction… wavelength dispersing prism can be used to disperse the light horizontally and a polarization-dividing prism can be used to disperse the light vertically to produce a spectral-polarimetric imager,” [0059], “a polarization dispersing element such as a birefringent prism may be used to disperse polarization states of the light field and form an image of multiple polarization states of the object A); 
a detector configured to detect the spatially modulated, dispersed and displaced beam of light (Fig.8, detector 840; [0070], “The pixels sample the time-encoded patterns, and a processing unit 850 coupled to the detector array 840 separates the signals”); and
a processor (Fig. 8, processing unit 850; [0070], “processing unit 850 coupled to the detector array 840 separates the signals”) for processing an output of the detector ([0007]) to produce a three-dimensional image of the object ([0033]).
It would be advantageous to use the imaging system of Lin for interferometric techniques ([0004]) and due to it’s improvement over interferometric imagers ([0006]);
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use the imager of Lin in the interferometric system of Yuan for the purpose of improving it’s interferometric imager.
Regarding Claim 15, the combination of Yuan and Lin discloses the system of claim 14, wherein the polarization-sensitive displacement element is configured to provide polarization dependent displacement of the dispersed beam of light in a direction that has at least a component orthogonal to the dispersion direction (as applied to Claim 14, Lin, [0072], “FIG. 9 shows a two-dimensionally dispersing time-encoded imager 900… wavelength information might be dispersed horizontally on the spatial light modulator and polarization information might be dispersed vertically”).
Regarding Claim 16, the combination of Yuan and Lin discloses the system of claim 15, wherein the polarization-sensitive displacement element is a single polarization-sensitive displacement element configured to provide polarization dependent displacement of the dispersed beam of light in a direction that has at least a component orthogonal to the dispersion direction (as applied to Claim 14, Lin, [0072], “FIG. 9 shows a two-dimensionally dispersing time-encoded imager 900… wavelength information might be dispersed horizontally on the spatial light modulator and polarization information might be dispersed vertically;” [0073], “a polarization-dividing prism can be used to disperse the light vertically to produce a spectral-polarimetric imager”).
Regarding Claim 17, the combination of Yuan and Lin discloses the system of claim 14; however, it is silent regarding, wherein the polarization-sensitive displacement element is configured to cause a relative displacement of orthogonal linear polarization states of the dispersed beam of light in the displacement direction, the relative displacement having at least a component orthogonal to the dispersion direction.
In Lin Fig. 9 shows a two-dimensionally dispersing time-encoded imager 900… wavelength information might be dispersed horizontally on the spatial light modulator and polarization information might be dispersed vertically ([0072]) and a wavelength dispersing prism can be used to disperse the light horizontally and a polarization-dividing prism can be used to disperse the light vertically to produce a spectral-polarimetric imager ([0073]).
It is exceedingly well-known that the selection/adaptation of the optic axis is regarded as common practice and obvious to try.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the polarization-sensitive displacement element configured to cause a relative displacement of orthogonal linear polarization states of the dispersed beam of light in the displacement direction, the relative displacement having at least a component orthogonal to the dispersion direction as one of a finite number of possibilities that makes sense within the art.
Regarding Claim 18; however, it is silent regarding, the combination of Yuan and Lin discloses the system of claim 17, wherein the relative displacement in a direction orthogonal to the dispersion direction is, at the detector, at least a pixel spacing of the detector in the direction orthogonal to the dispersion direction.
Lin specifies that the relay lens 822 produces final images A1”, A2”, B1”, and B2” on pixels P1, P2, P3 of a detector array 840 ([0070]), however it does not explicitly disclose wherein the relative displacement in a direction orthogonal to the dispersion direction is, at the detector, at least a pixel spacing of the detector in the direction orthogonal to the dispersion direction. 
Based on Lin’s disclosure and since it is common practice to adapt the pixel pitch to the spatial displacement features, for the purpose of visualizing these features.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the relative displacement in a direction orthogonal to the dispersion direction is, at the detector, at least a pixel spacing of the detector in the direction orthogonal to the dispersion direction for the purpose of visualizing the spatial displacement features.
Regarding Claim 19, the combination of Yuan and Lin discloses the system of claim 14, wherein the polarization-sensitive displacement element is configured to cause, for one linear polarization state but not another orthogonal linear polarization state, displacement of the dispersed beam of light in a direction that has at least a component orthogonal to the dispersion direction (as applied to Claim 14, Lin, common practice to arrange the polarization-sensitive element according to selected polarization states, [0059], “a polarization dispersing element such as a birefringent prism may be used to disperse polarization states of the light field and form an image of multiple polarization states of the object A;” [0073], “the dispersing element 910 may disperse light by wavelength coarsely in one dimension and finely in an orthogonal dimensions…. dispersing element array can be used to disperse channels in an optically multiplexed imaging application (FIG. 8) along with a wavelength or polarization dispersing element in the orthogonal direction”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2007/0182962 A1 discloses the use of Spatial Image Modulation To Improve Performance Of Computed Tomography Imaging Spectrometer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/           Primary Examiner, Art Unit 2877